


110 HR 1990 IH: Medicare Cost Contract Extension and

U.S. House of Representatives
2007-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1990
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2007
			Mr. Pomeroy (for
			 himself, Mr. Ramstad,
			 Mr. Udall of Colorado,
			 Mr. Salazar,
			 Mr. Carter,
			 Mr. Perlmutter, and
			 Mr. Braley of Iowa) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to extend
		  reasonable cost contracts under Medicare.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Cost Contract Extension and
			 Refinement Act of 2007.
		2.Extension of
			 reasonable cost contracts
			(a)Extension of
			 period reasonable cost plans can remain in the marketSection 1876(h)(5)(C)(ii) of the Social
			 Security Act (42 U.S.C. 1395mm(h)(5)(C)(ii)) is amended—
				(1)in the matter preceding subclause
			 (I)—
					(A)by striking January 1, 2008
			 and inserting January 1, 2013;
					(B)by striking year and
			 inserting two years; and
					(C)by inserting entirely after
			 was;
					(2)in subclause (I), by inserting
			 offered by more than one Medicare Advantage organization before
			 the semicolon at the end; and
				(3)in subclause (II), by inserting
			 offered by more than one Medicare Advantage organization before
			 the period at the end.
				(b)Extension of
			 period reasonable cost plans can expand their service areaSection 1876(h)(5)(B)(i) of the Social
			 Security Act (42 U.S.C. 1395mm(h)(5)(B)(i)) is amended to read as
			 follows:
				
					(i)the conditions for prohibiting an extension
				or renewal of a contract under subparagraph (C)(ii) are not applicable to such
				service area at the time of the application;
				and
					.
			3.Application of certain
			 Medicare Advantage requirements to cost contracts extended or renewed after
			 enactmentSection 1876(h) of
			 the Social Security Act (42 U.S.C.
			 1395mm(h)), as amended by section 2, is amended—
			(1)by redesignating paragraph (5) as paragraph
			 (6); and
			(2)by inserting after paragraph (4) the
			 following new paragraph:
				
					(5)(A)Any reasonable cost reimbursement contract
				with an eligible organization under this subsection that is extended or renewed
				on or after the date of enactment of the Medicare Cost Contract Extension and
				Refinement Act of 2007 shall provide that the provisions of the Medicare
				Advantage program under part C described in subparagraph (B) shall apply to
				such organization and such contract in a substantially similar manner as such
				provisions apply to Medicare Advantage organizations and Medicare Advantage
				plans under such part.
						(B)The provisions described in this
				subparagraph are as follows:
							(i)Section 1851(d) (relating to the provision
				of information to promote informed choice).
							(ii)Section 1851(h) (relating to the approval
				of marketing material and application forms).
							(iii)Section 1852(a)(3)(A) (regarding the
				authority of organizations to include mandatory supplemental health care
				benefits under the plan subject to the approval of the Secretary).
							(iv)Section 1852(e) (relating to the
				requirement of having an ongoing quality improvement program and treatment of
				accreditation in the same manner as such provisions apply to Medicare Advantage
				local plans that are preferred provider organization plans).
							(v)Section 1852(j)(4) (relating to limitations
				on physician incentive plans).
							(vi)Section 1854(c) (relating to the
				requirement of uniform premiums among individuals enrolled in the plan).
							(vii)Section 1854(g) (relating to restrictions
				on imposition of premium taxes with respect to payments to
				organizations).
							(viii)Section 1856(b)(3) (relating to relation to
				State laws).
							(ix)Section 1857(i) (relating to Medicare
				Advantage program compatibility with employer or union group health
				plans).
							(x)The provisions of part C relating to
				timelines for contract renewal and beneficiary
				notification.
							.
			
